Case 21-08585   Doc 1   Filed 07/17/21 Entered 07/17/21 01:12:26   Desc Main
                           Document    Page 1 of 5
Case 21-08585   Doc 1   Filed 07/17/21 Entered 07/17/21 01:12:26   Desc Main
                           Document    Page 2 of 5
Case 21-08585   Doc 1   Filed 07/17/21 Entered 07/17/21 01:12:26   Desc Main
                           Document    Page 3 of 5




                        x
Case 21-08585   Doc 1    Filed 07/17/21 Entered 07/17/21 01:12:26   Desc Main
                            Document    Page 4 of 5




                 nnx x
                 x
Case 21-08585   Doc 1   Filed 07/17/21 Entered 07/17/21 01:12:26   Desc Main
                           Document    Page 5 of 5
